By the Court,
McCarran, J.:
This is an appeal from a judgment rendered by the district court of the Second judicial district and from an order denying appellant’s motion for a new trial.
The action in the lower court was one for divorce. The judgment and decree rendered by the court below was as follows:
"It is therefore ordered, adjudged and decreed that the court is without jurisdiction in said cause; and it is therefore ordered, adjudged and decreed that the plaintiff take nothing by this action. ”
By this decree as entered and found in the records, it must be assumed that the court dismissed the proceedings for want of jurisdiction.
While it might appear that the court attempted to make findings on the merits of the case, it will not be presumed here on review that such was in reality the intention of the court, inasmuch as the court by its judgment and decree found itself without jurisdiction to entertain the cause. If the court was without jurisdiction, either by reason of the subject-matter of the action or by reason of the failure of the parties to bring themselves within that jurisdiction, it will not be contended, we apprehend, that the court had any power to determine the merits of the action. Nor do we assume, in view of the form of the judgment, that the court in reality attempted to determine the case on its merits.
In this proceeding, we are confronted with a situation *389that brings before us again the much-discussed divorce statute of our state.
Section 1 of appellant’s complaint in the court below sets forth:
"That plaintiff resides in the city of Reno, county of Washoe, State of Nevada; and that said defendant is at the time of signing and filing of this complaint within the jurisdiction of this court and that service of the summons and other process may be made upon him in Washoe County, Nevada.”
Our divorce statute, enacted by the legislature of 1915, approved February 23,1915, is in part as follows:
"Sec. 22. ” Divorce from the bonds of matrimony may be obtained, by complaint under oath, to the district court of the county in which the cause therefor shall have accrued, or in which the defendant shall reside or be found, or in which the plaintiff shall reside, if the latter be either the county in which the parties last cohabited, or in which the plaintiff shall have resided six months before suit be brought, for the following causes. * * * ” (Stats. 1915, p. 26, amending Stats. 1861, c. 33.)
The power of our legislature to enact this statute, and others of similar nature, wherein that body, representing the people of the state, seeks to regulate marriage and divorce, will, we apprehend, not be questioned. As was said by Mr. Chief Justice Talbot in his concurring opinion in the case of Tiedemann v. Tiedemann, 36 Nev. 501:
" Generally speaking, the marital status of the citizen, the age of consent, the manner in which marriage may be solemnized, the obligations it imposes affecting personal or property rights, the time, condition of residence and causes required for obtaining divorce, are all within ■the control of the state and subject to her laws as enacted by the legislature. ”
We have here before us, then, the policy of our state applicable to the subject of divorce as that policy is framed and enacted by the legislature, the representatives of the people. The courts have neither the power *390nor the right to read into that statute anything not there found, nor to strike therefrom that which is there presented. The legislature in enacting this statute sought to prescribe certain jurisdictional prerequisites, in view of which or on the presentation of which the district courts of the state might take jurisdiction where parties sought to secure dissolution from the bonds of matrimony. Any one of five conditions presented in a verified complaint would, as we view this statute, be sufficient to give the district court jurisdiction. The district court might take jurisdiction: (1) If the cause of action therefor accrued in the county; (2) if the defendant resides in the county; (3) if the defendant may be found in the county; (4) if the plaintiff reside in the county, if such county be the one in which the parties last cohabited; (5) if the plaintiff reside in the county for a period of six months before suit be brought. Time of residence is not essential to any of the conditions, save and except the fifth; and in that case a residence of six months is a part of the condition.
The complaint in this action makes the specific allegation that plaintiff resides in the city of Reno, county of Washoe, State of Nevada; and further that the defendant at the time of signing and filing of the complaint was within the jurisdiction of the court and that service of summons and other process might be made upon him in Washoe County, Nevada. The return of the sheriff shows that the summons was personally served upon the defendant, Frederick Charles Merritt, within Washoe County. The appellant in this action sought to confer jurisdiction upon the district court of Washoe County under the third condition as we have above enumerated them, namely, by the allegation that the defendant was to be found within Washoe County and hence within the jurisdiction of the Second judicial district court.
1. In the case at bar, as in all cases of a similar character, the important question to determine is that of jurisdiction. In determining this we must look to the *391status of the parties. This brings us to the question of domicile or residence. At common law, it was a well-founded rule that a woman on her marriage loses her own domicile and acquires that of her husband. (Barber v. Barber, 16 U. S. 582, 16 L. Ed. 226; Harrison v. Harrison, 20 Ala. 629, 56 Am. Dec. 227; Jenness v. Jenness, 24 Ind. 355, 87 Am. Dec. 335; Hairston v. Hairston, 27 Miss. 704, 61 Am. Dec. 530; Ann. Cas. 1912d, 400, see note.)
2. That she may acquire a separate and distinct domicile from that of her husband is a rule established by the courts of England (2 Bish., Marriage and Divorce, sec. 63), as well as by the courts of the several jurisdictions in the United States (Frary v. Frary, 10 N. H. 61, 32 Am. Dec. 395; Tolenv. Tolen, 2 Blackf. [Ind.] 21 Am. Dec. 742; Moffatt v. Moffatt, 5 Cal. 280; Haddock v. Haddock, 201 U. S. 562, 26 Sup. Ct. 525, 50 L. Ed. 867, 5 Ann. Cas. 1; Succession of Benton, 106 La. 494, 31 South. 123, 59 L. R. A. 135). The right of the wife to acquire and maintain a separate domicile from that of her husband arises out of the necessity presenting itself in the case and is based upon the assertion on the part of the complaining wife of grounds or causes by reason of which the matrimonial unity no longer exists in fact. (Atherton v. Atherton, 155 N. Y. 129, 49 N. E. 933, 40 L. R. A. 291, 63 Am. St. Rep. 650; Frary v. Frary, supra; Buchholz v. Buchholz, 63 Wash. 213, 115 Pac. 88, Ann. Cas. 1912d, 395, see note; Duxstad v. Duxstad, 17 Wyo. 411, 100 Pac. 112, 129 Am. St. Rep. 1138; Jenness v. Jenness, supra.)
3. The allegation of those causes which of themselves indicate that the marriage unity no longer exists constitutes the basis for the rule that recognizes the right of the wife to prosecute her suit for divorce in a domicile other than that of her husband. Coupled with such allegations, an averment of residence constitutes the basis of jurisdiction.
This entire matter, in so far as the wording of the statute is concerned and its meaning, force, and significance, was gone into at length by this court in the case *392of Tiedemann v. Tiedemann, supra, and the decision of this court in that instance, in so far as it dwells upon the particular provision of the statute here mentioned, will not be disturbed.
It will be remembered that so far as the courts are concerned, they have nothing to do with the establishment of public policy or the question of expediency; those are matters for the legislative branch of the government exclusively. It is but for the courts to interpret a statute and enforce it in the light of constitutional provisions. There is nothing in either international law or in the organic law of our state that prohibits or restricts the legislature from enacting a provision such as the statute here in question, wherein it seeks to deal with the matter of divorce between citizens or residents.
The question of fraud or collusion does not arise here. It is not presented to us in any form. If it is present in the case, the trial court, when the matter comes up anew, can determine that for itself upon the merits.
Viewing it as we do, that the case of Tiedemann v. Tiedemann, supra, was determinative of the matter as to the jurisdiction of the trial court, it follows that the judgment of the court and the order denying the motion for a new trial must be reversed.
It is so ordered.